Campbell, C. J.
This case presents a single question on facts found.
Plaintiffs had a chattel mortgage against Francis M. and Myron C. Butts, which was made on August 4, 1886. The *144next day the two Butts made a transfer of the property to one Steere. Plaintiffs replevied from Steere, and on August 12 shipped the goods by defendant’s railroad from Edmore, directed to Detroit, taking the usual bill of lading. On the same day the goods were taken by the sheriff at Stanton, on an attachment against said E. M. and M. 0. Butts, in favor of John W. Fuller and others. Defendant notified plaintiffs of this seizure. Plaintiffs now sue defendant for not delivering the goods at Detroit. The question is whether the seizure by the sheriff exonerated defendant from such delivery. The court below held that it did.
There seems to be a little apparent conflict between the cases on this question, but there can be no doubt where the rule of justice lies. If the carrier could rely against all the world upon the right of the consignor to intrust him with possession, then it would be reasonable to hold him estopped from questioning that title. But there is no authority for such immunity. The true owner may take his property from a carrier as well as from any one else. If a carrier gets property from a person not authorized to direct its shipment, he has been declared by the Supreme Court of this State to have no-lien for his services, and no right to retain the property. Fitch v. Newberry, 1 Doug. 1. There is no sense or justice in enabling a consignor to compel a carrier, at his peril, to defend a title that he knows nothing about, and has no means of defending unless the consignor gives it to him. In the-present case the attachment was against plaintiffs’ mortgagors, and was regular. It must have been levied on the claim that plaintiffs had no right to the goods. Defendant could not have resisted the seizure without incurring the risk of serious civil, and perhaps criminal, liability; and, if plaintiffs’ claim is correct, this must have been done at defendant’s own risk and expense.
This precise question was decided in favor of the carrier in Stiles v. Davis, 1 Black, 101, upon the ground that defend*145ant was not required to resist the sheriff, and could not properly do so. This rule has been adhered to by the United States Supreme Court, and followed to a considerable extent. It is the only rule compatible with public order. A carrier must otherwise resist the officer, or find some one who will swear out a replevin, which a carrier usually has not knowledge enough to justify. If the carrier cannot call on the consignor to defend, and must take the risk and the loss, his position would be one of hopeless weakness. If he declines to accept custody of goods, he runs the risk of an action; and if a wrongful holder, by doubtful title, or even by theft, compels him to receive the consignment, he can get the value from the carrier who has had them seized by the true ' owner, unless the carrier has means of proof, that he never can be presumed to have, of the lack of interest in the shipper.
Whatever may be a carrier’s duty to resist a forcible seizure without process, he cannot be compelled to assume that regular process is illegal, and to accept all the consequences of resisting officers of the law. If he is excusable for yielding to a public enemy, he cannot be at fault for yielding to actual authority what he may yield to usurped authority.
I think the judgment should be affirmed.
Champlin and Morse, JJ., concurred.